DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to reply filed 01/03/2022. Amended claims 1-20 are allowed (renumbered: 1-20).
Terminal Disclaimer
A terminal disclaimer filed 02/01/2022 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated February 9, 2022 with applicant's attorney Kevin O. Grange (reg # 60,793)
AMENDMENTS TO THE CLAIMS
1.	(Currently amended) A device comprising:
a first radio;
a second radio;
a third radio;
a communication interface to establish a point-to-point wireless link to a server of a content delivery network (CDN);
a storage device; and

receive, using the third radio, a first request for a content file directly from a fourth device via a third wireless link between the device and the fourth device;
determine that the content file is not stored in the storage device;
send, using the first radio, a second request for the content file to a second device, via a first wireless link between the device and the second device, responsive to a determination that the content file is not stored in the storage device;
send, using the second radio, a third request for the content file to a third device, via a second wireless link between the device and the third device, responsive to a determination that the content file is not stored in the storage device;
send, using the communication interface, a fourth request to the server via the point-to-point wireless link between the device and the server, wherein the communication interface is an only ingress point for content files from the CDN for a mesh network comprising at least the device, the second device, and the third device, and wherein the processing device is configured to operate with backhaul functionality for a network backbone of the mesh network, the network backbone being formed by at least the first wireless link and the second wireless link;
receive, using the communication interface, the content file from the server; and
send, using the third radio, the content file to the fourth device via the third wireless link. 
2.	(Previously presented) The device of claim 1, wherein:
the first radio establishes a first peer-to-peer (P2P) channel in a 5 GHz frequency band for communicating first data with the second device;
the second radio establishes a second P2P channel in the 5 GHz frequency band for communicating second data with the third device;

the device establishes a microwave communication channel of the point-to-point wireless link for communicating fourth data with the server.
3.	(Previously presented) The device of claim 1, wherein the processing device is further to:
receive a fifth request for a second content file directly from the fourth device via the third wireless link;
determine that the second content file is not stored in the storage device;
send a sixth request for the second content file to the second device via the first wireless link responsive to a determination that the second content file is not stored in the storage device;
receive the second content file from the second device via the first wireless link in response to the sixth request; and
send the second content file to the fourth device via the third wireless link.
4.	(Currently amended) The device of claim 1, wherein the processing device is further to:
store a copy of the content file in the storage device;
receive a fifth request for the content file directly from a fifth device via a fourth wireless link between the device and the fifth device;
determine that the content file is stored in the storage device; and
send the content file to the fifth device via the [[the]] fourth wireless link.
5.	(Previously presented) The device of claim 1, wherein the processing device is further to:
receive a fifth request for a second content file directly from the fourth device via the third wireless link;
determine that the second content file is not stored in the mesh network;
generate and send a notification to an operator of the mesh network, the notification comprising information to indicate that the second content file has been requested by the fourth device; and
generate and send a message to the fourth device via the third wireless link, the message comprising information to indicate an estimated delay for the second content file to be available for delivery.
6.	(Original) The device of claim 1, further comprising a cellular radio coupled to the processing device, wherein the processing device is further to communicate, using the cellular radio, control data with a fifth device via a cellular link between the device and the fifth device.
7.	(Original) The device of claim 6, wherein the fifth device is a server of an Internet Service Provider (ISP), and wherein the processing device communicates the control data with a mesh network control service (MNCS) via the fifth device, the MNCS being executed on a remote server accessible via the Internet.
8.	(Currently amended) The device of claim 1, 
9.	(Currently amended) A network device comprising:
a first radio that operates in a 5 GHz frequency band;
a second radio that operates in the 5 GHz frequency band;
a third radio that operates in a 2.4 GHz frequency band;
a fourth radio that operates in a microwave frequency band;
a storage device; and
a processing device coupled to the first radio, the second radio, the third radio, the fourth radio, and the storage device, wherein the processing device is to:
receive, using the third radio, a first request for a content file directly from a fourth device via a third wireless link between the network device and the fourth device;
determine that the content file is not stored in the storage device;
send, using the first radio, a second request for the content file to a second device via a first wireless link between the network device and the second device;
send, using the second radio, a third request for the content file to a third device via a second wireless link between the network device and the third device;
send, using the fourth radio, a fourth request to a server of a content delivery network (CDN) via a point-to-point wireless link between the network device and the server, wherein the point-to-point wireless link is an only ingress point for content files for a mesh network comprising at least the network device, the second device, and the third device, and wherein the processing device is configured to operate with backhaul functionality for a network backbone of the mesh network, the network backbone being formed by at least the first wireless link and the second wireless link;
receive, using the fourth radio, the content file from the server; and
send, using the third radio, the content file to the fourth device via the third wireless link.
10.	(Previously presented) The network device of claim 9, wherein:
the first radio establishes a first peer-to-peer (P2P) channel in the 5 GHz frequency band for communicating first data with the second device;
the second radio establishes a second P2P channel in the 5 GHz frequency band for communicating second data with the third device;
the third radio establishes a node-to-client (N2C) channel in a 2.4 GHz frequency band for communicating third data with the fourth device; and
the fourth radio establishes a microwave communication channel in the microwave frequency band for communicating fourth data with the server.
11.	(Previously presented) The network device of claim 9, wherein the processing device is further to:
receive a fifth request for a second content file directly from the fourth device via the third wireless link;
determine that the second content file is not stored in the storage device;
send a sixth request for the second content file to the second device via the first wireless link responsive to a determination that the second content file is not stored in the storage device;
receive the second content file from the second device via the first wireless link in response to the sixth request; and
send the second content file to the fourth device via the third wireless link.
12.	(Currently amended) The network device of claim 9, wherein the processing device is further to:
store a copy of the content file in the storage device;
receive a fifth request for the content file directly from a fifth device via a fourth wireless link between the network device and the fifth device;
determine that the content file is stored in the storage device; and
send the content file to the fifth device via the [[the]] fourth wireless link.
13.	(Previously presented) The network device of claim 9, wherein the processing device is further to:
receive a fifth request for a second content file directly from the fourth device via the third wireless link;
determine that the second content file is not stored in the mesh network;
generate and send a notification to an operator of the mesh network, the notification comprising information to indicate that the second content file has been requested by the fourth device; and
generate and send a message to the fourth device via the third wireless link, the message comprising information to indicate an estimated delay for the second content file to be available for delivery.
14.	(Original) The network device of claim 9, further comprising a cellular radio coupled to the processing device, wherein the processing device is further to communicate, using the cellular radio, control data with a fifth device via a cellular link between the network device and the fifth device.
15.	(Original) The network device of claim 14, wherein the fifth device is a server of an Internet Service Provider (ISP), and wherein the processing device communicates the control data with a mesh network control service (MNCS) via the fifth device, the MNCS being executed on a remote server accessible via the Internet.
16.	(Currently amended) The network device of claim 9, 
17.	(Currently amended) A method of operating a device, the method comprising:
receiving, using a third radio of the device, a first request for a content file directly from a fourth device via a third wireless link between the device and the fourth device;
determining that the content file is not stored in a storage device associated with the device;
sending a second request for the content file to a second device via a first wireless link between the device and the second device via a first radio of the device;
sending a third request for the content file to a third device via a second wireless link between the device and third device via a second radio of the device;
sending a fourth request for the content file to a server of a content delivery network (CDN) via a point-to-point wireless link between the device and the server, wherein the point-to-point wireless link is an only ingress point for content files for a mesh network comprising at least the device, the second device, and the third device, and wherein the device is configured to operate with backhaul functionality for a network backbone of the mesh network, the network backbone being formed by at least the first wireless link and the second wireless link;
receiving the content file from the serve via the point-to-point wireless link; and
sending the content file to the fourth device via the third wireless link.
18.	(Previously presented) The method of claim 17, further comprising:
establishing, by the device, a first peer-to-peer (P2P) channel in a 5 GHz frequency band for communicating first data with the second device;
establishing, by the device, a second P2P channel in the 5 GHz frequency band for communicating second data with the third device;
establishing, by the device, a node-to-client (N2C) channel in a 2.4 GHz frequency band for communicating third data with the fourth device; and
establishing, by the device, a microwave communication channel of the point-to-point wireless link for communicating fourth data with the server.
19.	(Previously presented) The method of claim 17, further comprising:
receiving a fifth request for a second content file directly from the fourth device via the third wireless link;
determining that the second content file is not stored in a storage device of the device;
sending a sixth request for the second content file to the second device via the first wireless link responsive to a determination that the second content file is not stored in the storage device;
receiving the second content file from the second device via the first wireless link in response to the sixth request; and
sending the second content file to the fourth device via the third wireless link.
20.	(Currently amended) The method of claim 17, further comprising:
storing a copy of the content file in the storage device;
receiving a fifth request for the content file directly from a fifth device via a fourth wireless link between the device and the fifth device;
determining that the content file is stored in the storage device; and
sending the content file to the fifth device via the [[the]] fourth wireless link.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest at least “receive, using the third radio, a first request for a content file directly from a fourth device via a third wireless link between the network device and the fourth device; determine that the content file is not stored in the storage device; send, using the first radio, a second request for the content file to a second device via a first wireless link between the network device and the second device; send, using the second radio, a third request for the content file to a third device via a second wireless link between the network device and the third device;
send, using the fourth radio, a fourth request to a server of a content delivery network (CDN) via a point-to-point wireless link between the network device and the server, wherein the point-to-point wireless link is an only ingress point for content files for a mesh network comprising at least the network device, the second device, and the third device, and wherein the processing device is configured to operate with backhaul functionality for a network backbone of the mesh network, the network backbone being formed by at least the first wireless link and the second wireless link; receive, using the fourth radio, the content file from the server; and send, using the third radio, the content file to the fourth device via the third wireless link”, as substantially described in independent claims 1, 9 and 17. These limitations, in combination with the remaining limitations of claims 1, 9 and 17 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 01/03/2022, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454